Exhibit 10.1

 

 

 

Marketing Contract for Texen Oil and Gas

 

 

 

 

 

 

 

 

 

 

Prepared for:
Bob Baker


Prepared by:
Wendy Prabhu
Mercom Capital Group, llc

tel:   602 748 1458
fax:   602 748 1459


June 20, 2003

 

--------------------------------------------------------------------------------

Marketing Services to be performed by Mercom Capital Group

Listed below are services that Mercom Capital Group will provide in order to
support Texen Oil and Gas in achieving their goals:

-   Development of marketing and communication pieces to communication the
company's "key messages"
-   Assist Texen Oil and Gas in meeting full disclosure requirements through the
timely dissemination of press                        releases via financial news
wire services and the company's Web site
-   Assist in the building, maintenance and monitoring of Texen Oil and Gas'
shareholder database
-   Communicating Texen Oil and Gas' key messages to its shareholders

-   Organizing management interviews targeting the financial community
-   Proactive public relations targeting oil and gas publications



Term

The term of this Agreement is three (3) months beginning July 1, 2003 and
commencing September 30, 2003.

Billing

Fees


Mercom Capital Group ("Consultant") prefers to work on a fixed retainer budget
to ensure there are no disruptions to the Texen Oil and Gas ("Client" or
"Company") investor relations program and no financial "surprises" at the end of
each month.



Cash Consideration:   Client agrees to pay Consultant $5,000 per month

Additional Expenses


Any additional expenses over and above Mercom Capital Group's consulting fees
shall be at the sole expense of the Company. Mercom Capital Group shall consult
with the company before any decisions are made regarding additional expenses.
Expenses above $500 per month will be first approved by Texen Oil and Gas and,
where possible, billed directly to Texen Oil and Gas. Mercom Capital Group
anticipates telephone and long distance related expenses of approximately $250 -
$300 per month during the term of this contract.



Texen Oil and Gas will pay Mercom Capital Group the first month's fees of
$5,000.00 on July 1, 2003, which will pay for services from July 1, 2003 - July
31, 2003, excluding additional expenses. Texen Oil and Gas will pay Mercom
Capital Group the second month's fees of $5,000.00 on August 1, 2003, which will
pay for services from August 1, 2003 - August 31, 2003, excluding additional
expenses. Texen Oil and Gas will pay Mercom Capital Group the third month's fees
of $5,000.00 on September 1, 2003, which will pay for services from September 1,
2003 - September 30, 2003, excluding additional expenses. Mercom Capital Group
will provide the Company with a final invoice with any additional expenses on
October 4, 2003 and the Company will pay the final invoice by October 15, 2003.

 

--------------------------------------------------------------------------------

Service Charge

Texen Oil and Gas agrees to pay Mercom Capital Group a service charge of two
percent per month for all accounts outstanding over fifteen days from date of
invoice. If Mercom Capital Group initiates litigation to enforce this Agreement,
the prevailing party shall be entitled to reimbursement of reasonable attorneys'
fees and costs of suit.

Warranties

Everything Mercom Capital Group does on behalf of Texen Oil and Gas, Inc. will
be in accordance with current generally accepted management consulting
principles and practices which, of course, is in lieu of any other warranty,
either express or implied.

Indemnity; Limitation Of Liability

Mercom Capital Group will help Texen Oil and Gas shape its message, but it
cannot be responsible for its contents. Accordingly, Texen Oil and Gas shall
indemnify Mercom Capital Group, any affiliate and each of the members,
directors, officers, employees and shareholders thereof (collectively referred
to as the "Indemnified Party") and hold us harmless against all expenses,
losses, damages or liabilities arising from any claim, action or suit in
connection with the matters referred to in this agreement; provided, however,
that the indemnity shall not apply to the extent that a court of competent
jurisdiction in a final judgment that has become non-appealable shall determine
that the Indemnified Party was grossly negligent or the claims as to which
indemnification is sought directly resulted from the gross negligence or willful
misconduct of the Indemnified Party. In addition, at our rates, it does not pay
for Mercom Capital Group to act as an insurer, so our liability for any and all
claims against Mercom Capital Group under this Agreement is limited to the
amount of Mercom Capital Group's fees.

Miscellaneous

This Agreement constitutes the entire agreement between the parties and
supersedes any prior agreements between the parties. This Agreement may be
executed in counterparts. Notices shall be effective upon receipt and may be
given by facsimile. Each party shall execute and deliver any documents necessary
to carry out the intent of this Agreement. This Agreement may not be modified,
and no provision waived, without the prior written consent of the party against
whom enforcement of the amendment or waiver is sought. No delay in exercising
any right shall constitute a waiver of that right, but time is of the essence
with respect to the covenants contained herein. No party shall be liable for
failures or delays beyond that party's control. This Agreement shall bind the
successors and assigns of the parties hereto. If any provision of this Agreement
shall be determined to be invalid or unenforceable and if as a result thereof
the rights of the parties are materially altered, then the party whose rights
are so altered shall have the right, exercisable within 30 days after the
determination of unenforceability, to rescind this Agreement. Nothing contained
herein shall be deemed to create a partnership or an employer/employee
relationship. This Agreement shall be governed by the laws of the State of
Arizona, and any litigation with respect to this Agreement shall be maintained
either in the Superior Court of the State of Arizona in Maricopa County or the
United States District Court for the District of Arizona and in no other place
or forum. In the event of any litigation under this Agreement, the prevailing
party shall

 

 

--------------------------------------------------------------------------------

be entitled to reimbursement of its reasonable attorneys' fees and the cost of
suit. The prevailing party shall be determined based upon an assessment of which
party's major arguments made or positions taken in the proceedings fairly could
be said to have prevailed over the other party's major arguments or positions on
major disputed issues in the decision.

 

Mercom Capital Group, llc
Consultant

Texen Oil and Gas, Inc.
Company


Signature: /s/ W. Prabhu


Signature: /s/ R. M. Baker/CEO


Date: June 23, 2003


Date: July 8, 2003

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------